Judgment, Supreme Court, New York County (Edward Lehner, J.), entered November 30, 1992, which in a proceeding pursuant to CPLR article 78 to annul respondent agency’s determination awarding respondent tenants rent overcharges and treble damages, denied the application and dismissed the petition, unanimously affirmed, without costs.
Treble damages were properly assessed from 1984 against petitioner, which defaulted in appearing and failed to submit any evidence to rebut the tenants’ allegations of willful rent overcharge (Rent Stabilization Code [9 NYCRR] § 2526.1; Matter of Lavanant v State Div. of Hous. & Community Renewal, 148 AD2d 185, 189). Petitioner’s reliance upon its 1981 settlement agreement with the tenants in which the latter purported to waive their protections under the Rent Stabilization Law is without merit since the agreement was not authorized by respondent agency or a court of competent jurisdiction (Rent Stabilization Code § 2520.13), and would have been void under the pre-1987 Code as well (see, Emergency Tenant Protection Act of 1974 § 11 [L 1974, ch 576, § 4; McKinney’s Uncons Laws of NY § 8631]). We have considered petitioner’s other arguments and find them to be without merit. Concur— Murphy, P. J., Wallach, Kupferman and Ross, JJ.